Citation Nr: 0425208	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the RO.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge.

This is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  



REMAND

A careful review of the veteran's service medical records 
shows no mention of complaints of a psychiatric nature.  On 
the March 1970 separation medical examination report, no 
psychiatric abnormalities were noted, and the veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

The veteran's service personnel records indicate that he 
served in Vietnam.  A review of his DD Form 214 reflects that 
he was a vehicle mechanic in service.  Although he did 
receive awards and decorations, none imply combat service.

In October 2000, he was tested under the Mississippi Scale 
for Combat-Related PTSD and scored 170, a score that fell 
within the range warranting a diagnosis of PTSD.  On the 
Combat Exposure Scale, the veteran received a score of 24, 
placing him in the moderate range of combat exposure.  Other 
VA treatment records suggest treatment for cocaine and 
alcohol abuse.

In March 2001, the RO wrote to the veteran requesting that he 
supply information regarding stressors in service.  There is 
no response of record.  

At a December 2003 video teleconference hearing before the 
undersigned, the veteran testified that he had shot a child 
in Vietnam, but did not report the incident.  This occurred 
shortly after his arrival in Vietnam in July 1969.  A month 
or two thereafter, the veteran sated that "incoming hit 
before noon" and that several men were killed.  He recalled 
neither the names of the dead nor the location of the 
incident.  

In order for service connection to be granted, the evidence 
must reflect that stressors occurring in service caused PTSD.  
38 C.F.R. § 3.304(f).  As well, because there is no credible 
evidence supporting combat service, the stressors must be 
verified.  

VA is not required to provide a psychiatric examination in 
order to assist the veteran in establishing his claim of 
service connection for PTSD.  Under VCAA, VA is required to 
provide a medical examination or obtain a medical opinion if 
(1) there is competent evidence of a current disability, and 
(2) evidence that the disability or symptoms may be 
associated with service, but (3) the case does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, this case is remanded for the following actions:

1.  The RO must take appropriate steps to 
ensure that the notification requirements 
and development procedures of the VCAA 
are fully satisfied.  In particular, the 
RO should send a letter detailing the 
provisions of the VCAA and the associated 
implementing regulations.  The RO should 
also specifically notify the veteran as 
to the type of information or evidence 
that is necessary to substantiate his 
claim.  The RO should also advise the 
veteran as to which evidence must be 
obtained by the veteran, and which 
evidence will be obtained by VA on his 
behalf.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for any acquired 
psychiatric disorder.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

3.  The RO should take appropriate steps 
to provide the veteran with a PTSD 
Questionnaire in order to obtain a 
detailed history of his claimed stressors 
in service.  The RO should specifically 
request that he provide the names and 
addresses, if known, of any witnesses of 
each stressor event, and also to provide 
any verifying facts and circumstances of 
his alleged combat experiences, 
specifically to include information as to 
the locations and service units involved, 
along with the names of any casualties, 
wounded personnel or witnesses to the 
described events.  The veteran should be 
informed of the necessity of his 
obtaining corroborative evidence of each 
claimed in-service PTSD stressor.  

4.  Then the RO should take appropriate 
steps to prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) for information 
in order to verify the claimed stressors.  
The veteran's stressor statement should 
be included in this inquiry for the 
purpose of verification.  

5.  Then, the veteran should be afforded 
a VA examination in order to determine 
the nature and likely etiology of the 
claimed acquired psychiatric disorder, to 
include PTSD.  All indicated testing 
should be performed in this regard.  The 
claims folder should be made available to 
the examiner in connection with his 
evaluation.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to whether the veteran is 
suffering from an acquired psychiatric 
disability due to disease or injury in 
service.  If PTSD is diagnosed, then the 
examiner should identify any specific 
stressor that supports the diagnosis.  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the claims.  If 
any benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the appellant and 
his representative, if any, and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



